*411TEXTO COMPLETO DE LA SENTENCIA
Comparece ante nos el señor Pedro J. Ortiz Lebrón (Sr. Ortiz Lebrón o el recurrente) mediante recurso de revisión administrativa y solicita que revoquemos la Resolución emitida el 31 de enero de 2007 por la Junta de Síndicos de la Administración de los Sistemas de Retiro de los Empleados del Gobierno y la Judicatura (la Junta). En la misma se confirmó la decisión de la Administración de los Sistemas de Retiro (la Administración) que denegó los beneficios solicitados por el recurrente para obtener una pensión anual por incapacidad ocupacional.
Analizados cuidadosamente y en su totalidad los escritos de las partes, los documentos que obran en el expediente y el derecho aplicable, se confirma la resolución recurrida.
Veamos brevemente los hechos procesales que dieron lugar al recurso que hoy nos ocupa.
I
El Sr. Ortiz Lebrón, de 66 años de edad, tiene cotizado para el Sistema de Retiro unos 21.25 años. Laboraba como Oficial de Custodia II para la Administración de Corrección cuando sufrió un accidente del trabajo el 7 de junio de 1999 al resbalar y caer sobre el piso mojado. Como consecuencia del accidente, el Sr. Ortiz Lebrón se lastimó la espalda, cintura, cadera y el brazo derecho por lo que se reportó al Fondo del Seguro del Estado (el Fondo). Luego de la correspondiente evaluación, fue diagnosticado con las condiciones siguientes: “Esguince Lumbosacral post caída, trauma codo derecho, bulging disc L3 LA, LA L5, todas estas condiciones relacionadas”. Como resultado de ello, fue tratado con medicamentos y terapias. Posteriormente, éste desarrolló una condición emocional alegadamente relacionada al accidente del trabajo. Fue referido por el Fondo al Centro Integrado de Salud Mental para las evaluaciones psiquiátricas peitinentes. Allí fue evaluado en seis ocasiones por el Dr. Heriberto Lourido Ferrer desde el 22 de diciembre de 1999 hasta el 9 de junio de 2000.
Así las cosas, el 3 de junio de 2000, el Sr. Oitiz Lebrón presentó una solicitud de pensión por Incapacidad Ocupacional y/o No Ocupacional ante la Administración. La solicitud le fue denegada el 26 de septiembre del mismo año por lo que éste solicitó reconsideración el 9 de octubre de 2000. Mientras esto sucedía, el Sr. Ortiz Lebrón continuaba siendo tratado por el Dr. Lourido Ferrer y luego fue evaluado por los doctores Rafael Miguez Balseiro y Antonio Liona.
La Administración emitió una resolución el 30 de abril de 2001 confirmando su determinación previa de denegar los beneficios de la pensión solicitada. No estando de acuerdo con la decisión, el Sr. Ortiz Lebrón apeló ante la Junta. Ésta celebró una vista administrativa el 17 de abril de 2002 y, posteriormente, confirmó la determinación de la Administración mediante resolución de 29 de mayo de 2003. Aún inconforme, el Sr. Ortiz Lebrón le presentó a la Junta una moción de reconsideración alegando que su condición emocional no había sido evaluada por los médicos de la Administración. La Junta emitió una orden acogiendo la moción de reconsideración para estudio y análisis el 3 de septiembre de 2003.
*412Posteriormente, el 30 de septiembre de 2003, la Junta emitió una resolución ordenando que el caso fuera devuelto a la Administración para que allí se evaluara la condición emocional del Sr. Ortiz Lebrón. El 28 de octubre de 2004, la Administración informó al recurrente que luego de haber evaluado la evidencia médica relacionada a la condición emocional, se reafirmaba en su denegatoria de conceder los beneficios de la pensión. La Administración determinó que el Sr. Ortiz Lebrón no estaba “total y permanentemente incapacitado para cumplir los deberes del puesto que en el servicio del patrono se le hubiere asignado”. Apéndice del recurso, pág. 30.
Ante esa determinación, el recurrente presentó el 22 de noviembre de 2004 una nueva apelación ante la Junta. Luego de varios trámites procesales, el 19 de julio de 2005 se celebró una vista de “status conference” donde se separó el 5 de abril de 2006 para la vista administrativa en su fondo y se determinó que sólo se consideraría en ella la parte emocional. Celebrada la vista administrativa, compareció como único testigo el recurrente, quien declaró sobre sus condiciones de salud y los tratamientos recibidos.
Finalmente, la Junta emitió la resolución que hoy nos ocupa el 31 de enero de 2007. En ella, denegó los beneficios de una pensión por incapacidad aduciendo que la condición emocional sufrida por el recurrente como consecuencia del accidente del trabajo no cumple con la severidad requerida para ser considerada como una incapacidad total y permanente. Concluyó que la condición era limitante, pero que no le impide al recurrente realizar las funciones del puesto que ocupaba o las de cualquier otro puesto remunerativo. No conforme con dicha determinación, el Sr. Ortiz Lebrón solicitó a la Junta una reconsideración, la cual fue rechazada de plano.
Inconforme, acude ante nos y solicita que revoquemos la resolución recurrida alegando que:

“Erró la Honorable Junta de Síndicos al concluir que el recurrente no está total y permanentemente incapacitado para realizar las labores de su trabajo o cualquiera otro que se le pudiera asignar, conforme la evidencia sustancial en el expediente y lo declarado por el apelante el día de la vista.”


II

A
Como es sabido, la presunción de corrección que acarrea una decisión administrativa, deberá ser sostenida por los tribunales a menos que la misma sea derrotada mediante la identificación de prueba en contrario que obre en el expediente del caso. E.L.A. v. P.M.C., 163 D.P.R. _ (2004), 2004 J.T.S. 202; A.R.P.E. v. J.A.C.L., 124 D.P.R. 858 (1989); Henríquez v. C.E.S., 120 D.P.R. 194, 210 (1989); Murphy Bernabé v. Tribunal Superior, 103 D.P.R. 692, 699 (1975). Ello, debido a que los tribunales deben evaluar con deferencia las determinaciones de las agencias-sobre asuntos que se encuentren dentro del área de especialidad de éstas. Rivera Concepción v. A.R.P.E., 152 D.P.R. 116, 123-24 (2000); Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521, 533 (1993); Asoc. de Drs. Med. C. Salud V. v. Morales, 132 D.P.R. 567, 589 (1993).
En cuanto a las determinaciones de hechos de los entes administrativos, nuestro más alto foro judicial expresó recientemente lo siguiente:
“[L]as determinaciones de hechos de las agencias administrativas deben ser lo suficientemente definidas. De este modo se cumple el propósito de poner a los tribunales en posición de revisar deforma inteligente la decisión del organismo administrativo y determinar si los hechos probados por la agencia ofrecen una base razonable para su evaluación. ” Padín v. Retiro, 172 D.P.R. _ (2007), 2007 J.T.S. 151. (Énfasis del Tribunal).
Al enfrentarse a una petición para revisar una determinación administrativa, el foro judicial deberá analizar si conforme al expediente administrativo: 1) el remedio concedido fue razonable; 2) las determinaciones de hechos están sostenidas por evidencia sustancial en el expediente; y 3) las conclusiones de derecho del organismo *413administrativo fueron correctas. P.R.T.C. v. J. Reg. Tel. de P.R., 151 D.P.R. 269, 281 (2000); Misión Industrial v. J.P. y A.A.A., 142 D.P.R. 656, 674 (1997); D. Fernández Quiñones, Derecho Administrativo y Ley de Procedimiento Administrativo Uniforme, Ed. Forum, Bogotá, 2da. ed., 2001, págs. 533-36.
En cuanto a la revisión de las determinaciones de hechos de la agencia, la facultad revisora del foro judicial está limitada por lo establecido en la sección 4.5 de la Ley de Procedimiento Administrativo Uniforme, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. sec. 2175 (L.P.A.U.). La citada disposición establece que: “[l]as determinaciones de hechos de las decisiones de las agencias serán sostenidas por el tribunal, si se basan en evidencia sustancial que obra en el expediente administrativo. ” Véanse, además, Asoc. de Vec. H. San Jorge v. United, 150 D.P.R. 70, 75 (2000); Domínguez Talavera v. Caguas Expressway Motors, Inc., 148 D.P.R. 387, 397 (1999). La evidencia sustancial, por su parte, “es aquella evidencia relevante que una mente razonable podría aceptar como adecuada para sostener una conclusión, ” Ramírez Rivera v. Depto. de Salud, 147 D.P.R. 901, 906 (1999); Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., 144 D.P.R. 425, 437 (1997); Hilton Hotels v. Junta de Salario Mínimo, 74 D.P.R. 670, 687 (1953).
Ahora bien, según lo dispone la citada sección 4.5 de la L.P.A.U., supra, “[l]as conclusiones de derecho serán revisables en todos sus aspectos por el tribunal. ” El razonamiento detrás de esta disposición, es que los tribunales gozan de peritaje en cuanto a las cuestiones legales por lo cual, en muchas ocasiones, no está presente el interés que justifica la deferencia al criterio administrativo. San Antonio Maritime v. P.R. Cement Co., 153 D.P.R. 374 (2001); Miranda v. C.E.E., 141 D.P.R. 775, 787 (1996). En cuanto a esto, nuestro Tribunal Supremo ha establecido que:
“Aún cuando la revisión judicial de las decisiones administrativas depende del estatuto involucrado en cada caso, lo cierto es que tanto la apreciación arbitraria de la prueba por parte del organismo administrativo, como la determinación sobre si las conclusiones de hechos que sirven de base a su decisión están sostenidas por evidencia sustancial, constituyen una cuestión de derecho. ” Padín v. Retiro, supra. (Énfasis en el original).
B
El Sistema de Retiro para los Empleados del Gobierno y la Judicatura de Puerto Rico se rige por la Ley Núm. 447 de 15 de mayo de 1951, según enmendada  (Ley Núm. 447). 3 L.P.R.A. sec. 761 et seq. Dicho estatuto establece las circunstancias bajo las cuales un participante del sistema puede ser acreedor de los beneficios por una incapacidad ocupacional o no ocupacional. Para ello, son de aplicación los artículos 2-107 y 2-111 de la referida legislación,  que disponían lo siguiente al momento de los hechos que hoy nos ocupan:

“Artículo 2-107


Todo participante que, como resultado de una incapacidad que se origine por causa del empleo y surja en el curso del mismo, quedare incapacitado para el servicio, tendrá derecho a recibir una anualidad por incapacidad ocupacional, siempre que:


(a) Según se dispone en el Art. 2-111 de esta Ley [3 L.P.R.A. sec. 771] se recibiere suficiente prueba médica en cuanto a la incapacidad mental o física del participante conforme a los criterios normalmente aceptados en el área de la compensación por incapacidad que mediante reglamento fije el Administrador.


(b) El participante o el patrono, de acuerdo con los reglamentos de la Junta, notifique al Administrador con respecto a dicha incapacidad.


(c) El Fondo del Seguro del Estado determine que el accidente o enfermedad provino de cualquier función del trabajo o que sea inherentemente relacionado al trabajo o empleo. 3 L.P.R.A. sec. 769.


*414
Artículo 2-111


Para los fines de una anualidad por incapacidad ocupacional o no ocupacional, se considerará incapacitado a un participante cuando la incapacidad está sustentada con suficiente prueba médica conforme a los criterios normalmente aceptados en el área de la compensación por incapacidad que mediante reglamento fije el Administrador y dicha prueba revele que el participante está total y permanentemente incapacitado e imposibilitado para cumplir los deberes de cualquier cargo que en el servicio del patrono se le hubiere asignado o para trabajar en cualquier empleo retribuido con retribución igual, por lo menos, a la que percibe.


El Administrador, según lo crea conveniente y necesario, podrá requerir al participante que se someta a exámenes adicionales con médicos seleccionados por el Administrador. 3 L.P.R.A. sec. 771. ”

Los criterios a que se refiere la legislación fueron incorporados en el Reglamento General para la Concesión de Pensiones, Beneficios y Derechos a los Empleados del Gobierno de Puerto Rico y sus Instrumentalidades, Núm. 4930,  vigente desde el 25 de junio de 1993 (el Reglamento). Allí se incorpora, por referencia, el Apéndice I (Adult Listings) en el que se incluye una lista de criterios médicos aprobados bajo las disposiciones del Título II de la Ley Federal sobre Seguro Social, según enmendada.  Para determinar la incapacidad del solicitante, dicha legislación considera, además, los resultados que surgen de los análisis e investigaciones que realizan los técnicos designados para ello.
Aun cuando el Reglamento hace referencia a los criterios de incapacidad de los reglamentos federales, el Tribunal Supremo de Puerto Rico ha expresado que la determinación de incapacidad al amparo de la Ley Núm. 447 debe “limitarse exclusivamente a evaluar si la incapacidad del solicitante es tal que le impide realizar las funciones de su empleo o de cualquier otro trabajo remunerativo”. Padín v. Retiro, supra; Sánchez v. A.S.R.E.G.J., 116 D.P.R. 372, 376 (1985).
Por otra parte, el Reglamento en cuestión señala que se considerará capacitado al empleado si no está total y permanentemente imposibilitado para cumplir los deberes de cualquier cargo que el patrono le hubiese asignado para trabajar- en cualquier empleo retribuido, con un sueldo o retribución por lo menos igual a la que está percibiendo a la luz de su edad, educación y experiencia de trabajo. En consecuencia, y como ha señalado nuestro más alto foro judicial, “una incapacidad leve, que limite las funciones de su trabajo o de cualquier otro empleo remunerativo, no da base para recibir una pensión bajo el estatuto”. Sánchez v. A.S.R.E.G.J., supra, pág. 376.
La Regla 24.2 de dicho cuerpo reglamentario dispone los requisitos que deben cumplirse respecto a las pensiones por incapacidad ocupacional. Estos son:

“(a) que el participante esté en el servicio activo a la fecha de radicación de la solicitud;


(b) que se reciba suficiente prueba médica en cuanto a la incapacidad mental o física del participante;


(c) que el Fondo del Seguro del Estado haya determinado que la condición incapacitante esté relacionada con el empleo del participante y es compensable, y


(d) que el participante o su patrono notifique dicha incapacidad por escrito al Administrador, dentro de los seis (6) meses siguientes a la fecha en que el Fondo del Seguro del Estado haya determinado que la condición incapacitante está relacionada con el empleo del participante. ”

Por su parte, la Regla 24.4 del mismo Reglamento define cuándo se considerará a un participante incapacitado, al disponer lo siguiente:

*415
“Si de la evidencia médica que consta en el expediente y conforme al listado de criterios médicos (“Adult Listings ”) establecidos para determinar incapacidad y del análisis e investigación que realicen los técnicos en determinación de incapacidad designados por el Administrador, no se pudiese determinar con certeza la incapacidad, se le podrá requerir al participante que se someta a aquellos exámenes médicos adicionales que se entiendan necesarios para adjudicar en sus méritos la petición de beneficios por incapacidad. Los exámenes médicos adicionales serán realizados por médicos seleccionados por el Administrador. Recibidos los resultados de dichos exámenes, el médico asesor hará la determinación final sobre la incapacidad y someterá su recomendación al Administrador.


Se considerará capacitado al participante, si no está total y permanentemente incapacitado e imposibilitado de cumplir los deberes de cualquier cargo que su patrono le hubiere asignado o para trabajar en cualquier empleo retribuido, con un sueldo o retribución por lo menos igual a la que esté percibiendo. ”

III
Conforme a la normativa jurídica esbozada, nos corresponde determinar si la evaluación que hiciera tanto la Administración como la Junta, fue una razonable. Esto es, si las determinaciones de hechos que constan en el expediente fundamentaron la decisión emitida por la Junta y, además, si la misma se encuentra sostenida por evidencia sustancial.
Es norma reiterada que es a la Administración a quien le compete evaluar los criterios fijados por su Reglamento, ponderar la prueba presentada y determinar si un solicitante los cumple o no. No obstante, como tribunal apelativo, es parte de nuestra función revisora evaluar si existe otra prueba en el expediente que reduzca o menoscabe el valor probatorio de la evidencia impugnada, hasta el punto de que no se pueda concluir que la determinación de la agencia fue razonable de acuerdo con la totalidad de la prueba que tuvo ante su consideración. 
En el presente caso, la Junta confirmó la determinación de la Administración y denegó los beneficios de pensión por incapacidad ocupacional solicitados por el Sr. Ortiz Lebrón. Esto, por entender que su condición emocional, a la luz de la evidencia médica que obra en el expediente administrativo, no cumplía con los criterios médicos de incapacidad total y permanente. Veamos si dicha actuación fue una correcta en derecho.
No hay duda, ni está en controversia, que el accidente sufrido por el recurrente ocurrió por causa de su empleo y en el curso del mismo. Por ello, recibió la compensación y el tratamiento fijado por el Fondo conforme a la incapacidad resultante de dicho accidente. Por ende, si examinamos los requisitos establecidos en el Art. 2-107 de la Ley Núm. 447, supra, para aplicar la pensión por incapacidad ocupacional, encontramos que se cumplen el (b) y (c) y que el único que está en controversia es el siguiente:

“(a) Según se dispone en el Art. 2-111 de esta Ley [3 L.P.R.A. sec. 771] se recibiere suficiente prueba médica en cuanto a la incapacidad mental o física del participante conforme a los criterios normalmente aceptados en el área de la compensación por incapacidad que mediante reglamento fije el Administrador. ”

Los criterios a los que se refiere el mencionado artículo son los establecidos en el Reglamento Núm. 4930. Conforme a la solicitud de incapacidad ocupacional, dicho Reglamento establece en su Regla 24.2, como mencionamos, cuatro (4) requisitos entre los cuales el único que está en controversia es el siguiente:

“(b) que se reciba suficiente prueba médica en cuanto a la incapacidad mental o física del participante. ’’

Además, la Regla 24.4 del mismo Reglamento dispone que como primer paso para determinar la incapacidad se debe considerar- lo siguiente:
*0[[Image here]]
[[Image here]]
[[Image here]]
[[Image here]]

*416
“...la evidencia médica que consta en el expedienten conforme al listado de criterios médicos (“Adult Listing")."

Este esquema de evaluación se debe ejercer con atención y cuidado. De una lectura integrada de todos los antes citados preceptos se desprende que no hay una definición precisa de lo que constituye “incapacidad”, más bien, se establece a base de la inhabilidad para desempeñar aspectos sustanciales y básicos del trabajo en cuestión. En específico, el empleado será considerado capaz si no prueba su incapacidad total y permanente. Siendo los criterios médicos el primer paso del proceso de evaluación, debemos examinar si las condiciones emocionales del recurrente se ajustaban a dichos criterios en el momento en que su expediente fue evaluado para la concesión de los beneficios por incapacidad.
La Junta determinó que era correcta la decisión de la Administración en cuanto a que el conjunto de síntomas o emociones que presentó el recurrente no cumplió con los criterios de severidad de los listados 11.04 (Desorden Afectivo) y 11.06 (Desórdenes relacionados con ansiedad) para otorgar los beneficios de incapacidad. Esto, luego de un “análisis longitudinal de la totalidad del expediente, la credibilidad de los testimonios y nuestro análisis independiente de las opiniones médicas divergentes en el récord”.  Concluyó, además, que las condiciones emocionales del recurrente pueden ser controladas mediante medicamentos y que, según surgía de la prueba médica, éste ha conservado aquellas destrezas básicas que requiere el ser humano para seguir funcionando satisfactoriamente. Veamos.
La condición emocional del recurrente comenzó luego del accidente que sufrió en el empleo el 7 de junio de 1999. Estuvo en tratamiento psiquiátrico y fue recluido en una ocasión en el Hospital San Juan Capestrano donde permaneció 10 días en septiembre de 2000. Los desórdenes afectivos y emocionales se han mantenido presentes hasta el momento y el recurrente continúa bajo tratamiento médico con el Dr. Lourido Ferrer. Toda esta evidencia consta en el expediente que tuvo ante sí la agencia en cuestión. También obran revisiones médicas efectuadas por el Fondo y la Administración.  Además, la Junta contó con la evaluación médica del expediente que hiciera el Dr. Ramón Nevares Font, Asesor médico en psiquiatría de la Administración.
La Junta, a base de lo anterior, concluyó que el Sr. Ortiz Lebrón no cumplía con los criterios establecidos ni con el grado de severidad requerido. Le asiste la razón.
Como es sabido, la obligación de probar la incapacidad es de la persona que solicita la pensión. En el presente caso, no se demostró que las condiciones padecidas por el recurrente fueran de tal naturaleza que le inhabilitaran para hacer cualquier otro trabajo que produzca un ingreso en forma ordinaria y estable. La evidencia médica presentada no estableció el parámetro requerido de incapacidad total y permanente. De las evaluaciones médicas se desprende que el recurrente siempre ha estado orientado en lugar y persona con memorias no afectadas significativamente y que es completamente capaz de administrar sus fondos y de asistir puntualmente a sus tratamientos. Además, de la transcripción de la vista administrativa ante la Junta se desprende que el recurrente pudo comunicarse efectivamente expresando sin problemas su historial personal y siendo capaz de entender, recordar y seguir instrucciones.
Una evaluación de la totalidad del expediente demuestra que el recurrente presenta unas limitaciones. Sin embargo, no demuestran la severidad requerida por la Ley. Núm. 447 para ser acreedor de la pensión solicitada.
Concluimos que las determinaciones de hechos y conclusiones de derecho de la Junta son correctas y están sostenidas por la evidencia recibida y que obra en el expediente. La evidencia presentada por el recurrente no demostró que la determinación denegatoria de los beneficios por incapacidad ocupacional no está justificada por el derecho aplicable y por una evaluación justa del peso de la evidencia. EL recurrente no aportó evidencia que pruebe que la determinación de la Junta no fue razonable. En consecuencia, somos de la opinión que no se justifica la revocación de la resolución recurrida.
*417IV
Por los fundamentos expuestos, se confirma la Resolución emitida por la Junta de Síndicos el 31 de enero de 2007.
Lo acordó y manda el Tribunal y lo certifica la Secretaria del Tribunal de Apelaciones.
María Elena Pérez Ortiz
Secretada del Tribunal de Apelaciones